DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lines are too light or thin to ascertain certain details and some of the reference characters are not clear enough to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 18, 20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 6, the period should be replaced with a semi-colon.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the entry into the first stage" in line 3 and “the exit of the second stage” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the feet of the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “at least one dryer issuing air into the interior of the appliance for drying the feet of the user” in lines 1 – 2. This feature raises an antecedent basis issue because a dryer has previously been presented in claim 1, and it is unclear if this is the same dryer as recited in claim 1 or a separate, additional dryer. Clarification is required.
Claim 6 recites the limitation "the feet of the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,674,707 (hereinafter Srinivasan) in view of US Patent 9,125,530 (hereinafter Vargo).
Regarding claim 1, Srinivasan discloses a cleaning and drying appliance (1) comprising a bottom wall (9, 11) having a first stage (adjacent 14, 16) and a second stage (adjacent 10, 12), a pair of opposed upstanding walls (6a, 8c) having an interior side and an exterior side with a space therebetween, each sidewall having a first stage coextensive with the first stage of the bottom wall (also adjacent 14, 16) and a second stage coextensive with the second stage of the bottom wall (also adjacent 10, 12), a plurality of sprinklers (63a, 65a, 67a, and 69a) disposed on the interior side of the first stage of the side walls and directed to the interior of the appliance, and a dryer (6) disposed in at least one of the side walls (6a) and directing drying air inwardly toward the middle of the appliance. Srinivasan shows the bottom wall has openings (9a, 11a), but fails to show it is slatted. Attention is turned to Vargo which shows using a slatted bottom wall of a cleaning appliance to allow fluid and debris to easily flow through the surface while still providing adequate support for a user (col. 3, ln. 29 – 40). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use a slatted bottom wall to create the openings in the floor of Srinivasan to allow for ample space for dirt and debris to drain through the floor while still providing comfortable and adequate support for a user as evidenced by the teachings above.
Regarding claim 2, Srinivasan shows an entry ramp (2) and an exit ramp (7), the entry ramp (2) being disposed exteriorly of the appliance and connected to the appliance at the entry into the first stage (near covers 14, 16), the exit ramp (7) being disposed exteriorly of the appliance and removably secured to the appliance at the exit of the second stage (near covers 10, 12).
Regarding claim 4, Srinivasan shows a manifold (60, 61) for evenly distributing water operatively connected to each of the sprinklers for distributing an equal amount of water from each sprinkler.
Regarding claim 5, Srinivasan shows at least one dryer (6) issuing air into the interior of the appliance for drying feet of a user.
Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Vargo as applied to claims 1 – 2, 4 and 5 above, and further in view of US Patent 9,609,984 (hereinafter Kelly).
Regarding claim 3, Srinivasan shows means for actuating the sprinklers (40) in response to a user being present in the first stage, but fails to show a first motion detector to detect entry of a foot of a user into the first stage. Attention is turned to Kelly which teaches using a motion detector (110) to detect a foot within a cleaning region to automatically activate the cleaning device (col. 8, ln. 38 – 46). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a first motion detector to detect entry of a foot of a user into the first stage to automatically actuate the system for cleaning as evidenced by the teachings above.
Regarding claim 6, Srinivasan shows means for actuating the dryer (40) in response to a user being in the second stage but fails to show a second motion detector to detect entry of the feet of the user into the second stage for actuating the dryer. Attention is turned to Kelly which teaches using a motion detector (110) to detect a foot within a cleaning region to automatically activate the cleaning device (col. 8, ln. 38 – 46). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a second motion detector to detect entry of a foot of a user into the second stage to automatically actuate the system for cleaning and drying as evidenced by the teachings above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,056,078 to Blafford shows an unclaimed feature of separate and distinct zones for rinsing and drying.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754